Citation Nr: 0816063	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  98-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for muscle contraction 
headaches.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973 and from June 1975 to July 1978.   

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a July 1999 decision, the Board denied the veteran's 
claims for service connection for headaches and for joint 
pains.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2000 Order, the Court vacated and remanded the 
Board's July 1999 decision.  In a September 2005 decision, 
which the veteran again appealed to the Court, the Board once 
again denied the veteran's claims.  In March 2007, the Court 
issued an order which granted a joint motion of the parties, 
dated that same month, for remand and to vacate the Board's 
September 2005 decision to the extent that it denied the 
veteran's claim for service connection for headaches.  A copy 
of the motion and the Court's Order has been incorporated 
into the claims folder.

In October 2007, the veteran's attorney submitted additional 
medical evidence with a waiver of RO review of that evidence.  
In February 2008, the Board obtained a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2007).  In February 2008, the veteran 
and his service representative were provided a copy of the 
VHA medical opinion and allowed 60 days within which to 
submit any additional evidence or argument in response to the 
opinion.  The veteran's attorney submitted additional medical 
evidence in April 2008 and waived the RO's initial 
consideration of this evidence.
 

FINDING OF FACT

The veteran's current muscle contraction headaches are 
unrelated to head trauma or any other incident during service 
and are unrelated to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for muscle contraction 
headaches have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from headaches 
directly related to head trauma during active service or as 
secondary to his service-connected left eardrum disability. 

A January 1973 service separation examination report (for his 
first period of enlistment) included a statement from the 
veteran that he was in "perfect" health, with no complaints 
of headaches.  Once again on a June 1975 Report of Medical 
History, the veteran denied ever having had frequent or 
severe headaches.  A review of the veteran's service medical 
records does reveal that the veteran was hit in the head with 
an empty gas can in September 1975, which caused him to 
complain of headaches.  The service medical records following 
this incident do not show further headache complaints.  On a 
June 1978 Report of Medical History the veteran stated that 
he was in good health and he denied frequent or severe 
headaches.  The service medical records do not reflect that 
the veteran suffered from a chronic headache condition while 
in service.  

VA examinations dated in April 1975 and February 1976 reveal 
no complaints related to headaches.  The February 1976 report 
notes that the veteran had a scar on the left ear drum which 
the veteran attributed to a piece of metal from an exploding 
hydraulic jack.

By rating action in March 1977 the veteran was granted 
service connection and a noncompensable rating for a scar of 
the left eardrum.

In March 1983 the veteran first reported that he had chronic 
headaches.  He asserted that his headaches were due to his 
service-connected left eardrum disability.


A November 1983 VA medical record notes that the veteran 
complained of frequent headaches, especially when under 
stress.

A February 1987 VA outpatient record notes that the veteran 
reported chronic headaches and the diagnosis was headaches, 
probably tension/stress related.

On VA examination in December 1997 the veteran reported that 
he developed headaches during service.  The examiner noted 
normal neurological examination and noted that the veteran's 
complaints sounded like muscle contraction headaches of minor 
to moderate severity. 

On a VA Form 21-2545 dated in September 1990, the veteran 
reported headaches since February 1978.

During a November 1998 hearing before the undersigned 
Veterans Law Judge, the veteran testified that his headaches 
started approximately two weeks after an incident in which he 
was hit in the left ear with metal debris from an exploding 
hydraulic jack, while working on a tank in service in 
approximately 1970 or 1971.  The veteran reported that 
doctors had told him that his headaches were caused by 
stress.

In a March 2003 VA examination report, it was noted that the 
veteran suffered from tension type headaches with analgesic 
rebound headaches.  In addition, the examiner indicated that 
the veteran's claims file had been reviewed and opined, 
"There does not appear to be adequate documentation of 
headache problems in the records to support a connection with 
his service time".  

The veteran's claims files were reviewed by a private 
physician in October 2007.  The physician noted that the 
November 1998 hearing transcript documents that the veteran 
sustained a head injury when a piece of metal from an 
exploding jack landed in his ear in 1970 or 1971.  She noted 
that a March 2003 VA examination report discusses an injury 
that the veteran sustained in 1973 when the veteran was on 
active duty and a door of an ambulance-type vehicle hit the 
veteran in his forehead.  She further noted that the 
veteran's service medical records commented that the veteran 
had been struck on the head by an empty gas can in September 
1975 and reported headaches.  She also noted that a December 
1997 examination report notes that the veteran complained of 
constant headaches since his time in service.  The private 
physician concluded that the veteran suffered a significant 
trauma to his head when a piece of hot shrapnel entered his 
left ear, and then the veteran experienced two more injuries 
to his head in the next five years.  She noted that in 
another five years time the veteran's headaches went from 
intermittent to constant and disabling.  She stated that post 
concussion syndrome is a common sequelae of traumatic brain 
injury.  She reported that approximately 10 percent of 
patients will have persistent post concussion syndrome where 
the symptoms persist for over a year.  She stated that a 
factor contributing to persistent post concussion syndrome 
may be repeated head injury.  The physician noted that the 
veteran had three head injuries during service, that there 
was documentation of a medical visit for complaints of a 
headache, and that the veteran has continued to complain of 
persistent headaches with no other found etiology.  She 
opined that it was more likely than not that the veteran's 
headaches were the result of his head injuries in service.

In a February 2008 letter a VHA physician stated that he had 
examined the veteran's claims files.  The VHA physician noted 
that the veteran reported a headache on a single date in 1975 
in relation to the veteran having been struck on the top of 
the head with an empty gas can the previous day.  He noted 
that the record then contained numerous complaints of 
headaches beginning in 1983.  The VHA physician reported that 
in evaluations beginning in 1990 through 2003, the veteran's 
headaches were described as "tension type", "muscle 
contraction headaches", "headaches secondary to drug and 
alcohol abuse", "tension type headache with analgesic 
rebound headaches" and one reviewer stated that the veteran 
suffered a significant trauma to his head, and that the 
headaches were related to syndrome of traumatic brain injury 
and post traumatic headaches.  The VHA physician noted that 
in January of 1973, the veteran answered in a Report of 
Medical History that his health was perfect and that he did 
not have a history of head injury and that he did not have 
frequent or severe headache.  In January of 1978, the veteran 
again answered a Report of Medical History that he was in 
good health and that he did not have a history of head injury 
and did not have frequent or severe headache.  

The VHA physician reviewed the October 2007 private physician 
opinion and stated that one can not review the veteran's file 
and reach the conclusions made by the private physician.  He 
noted that there was an established perforation of an eardrum 
accounted for in the veteran's records without anything to 
support a traumatic brain injury or even a head injury at 
that time.  He noted that the only incident accounted for in 
the records related to head trauma was with the gas can in 
1975.  He reiterated that the most striking finding in 
reviewing the veteran's records is that the veteran gave 
specific negative answers to headaches and head injury in 
both 1973 and 1978.  The VHA physician summarized that an 
establishment of headaches to head trauma and injury to the 
veteran was not established.  He opined that the headaches 
were of a musculoskeletal nature and not related to the 
veteran's active service.

The private physician wrote to VA again in March 2008 and 
disagreed with the VHA opinion.  The private physician stated 
that a perforation caused by shrapnel landing in an ear is a 
head injury that involves trauma.  The private physician also 
disagreed with the VHA physician's statement that there was 
only one incident of head trauma accounted for in the 
records, noting that there were three episodes shown in the 
record, the shrapnel to the ear, the moving vehicle with the 
swinging door, and the empty gas can.  The private physician 
maintained that it was more likely than not that the 
veteran's initially intermittent headaches and then 
persistent headaches were the result of his repeated head 
injuries while in service.

The Board has considered the veteran's November 1998 
testimony and his other statements that he has had chronic 
headaches that began in service and have continued ever since 
that time.  However, the Board does not find the veteran's 
statements to be credible.  These assertions are contradicted 
by the documents filled out by the veteran in service.  In 
January 1973, June 1975 and again in June 1978, the veteran 
denied frequent or severe headaches.  Since those documents 
were filled out by the veteran at the time he was in service, 
the Board finds that these documents are more credible as to 
the veteran's physical condition during service than his 
current statements.  Additionally the Board notes that the 
veteran made no complaints of headaches for more than four 
years following discharge from service.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The veteran's claims files contain extensive medical 
evidence, yet only one physician has opined that the 
veteran's current headache disability is related to the 
veteran's military service.  Furthermore, the Board does not 
find that the October 2007 and March 2008 statements of the 
private physician in support of the veteran's claim to be as 
probative as the medical evidence that is against the 
veteran's claim.  The Board does not dispute that the record 
indicates that the veteran experienced at least one instance 
of head trauma during service.  However, the private 
physician has failed to comment on the fact that the service 
medical records failed to show that the veteran experienced a 
chronic headache disability in service and the fact that the 
veteran denied headache disability on three occasions during 
service, including just a month prior to discharge from 
service.  Furthermore, the private physician incorrectly 
stated in her October 2007 letter that the veteran has 
continued to complain of persistent headaches with no other 
found etiology than head trauma.  On the contrary, the 
medical evidence has consistently attributed the veteran's 
current headache disability to post service musculoskeletal 
(stress and tension) etiology.  In this case the Board finds 
that the private physician's opinion which is based on the 
history as provided by the veteran, and which disregards some 
of the veteran's medical records, is not as probative as the 
VHA physician's opinion.

Unlike the private physician, the VHA physician provided 
extensive reasons and bases, supported by the medical 
records, as to why the veteran's current headache disability 
is unrelated to any inservice head trauma.  He pointed out 
that the veteran gave specific negative answers to headaches 
in both 1973 and 1978.  He also noted that the veteran did 
not complain of constant headaches until 1983, and that when 
the veteran was treated for these headaches the medical 
providers attributed the headaches to tension, muscle 
contraction, and to alcohol and drug abuse.  Thus the VHA 
physician provided medical evidence that the veteran's 
medical history supported his opinion that the veteran 
developed headaches that were musculoskeletal in nature and 
unrelated to the veteran's active service.  

Not only is the most probative medical evidence against the 
veteran's claim, but the Board also finds that the greater 
weight of the medical evidence is against the veteran's 
claim.  Not only did the VHA physician opine against the 
veteran's claim, but also a March 2003 VA examiner expressed 
the opinion that the record did not support a connection 
between the veteran's current headache problems and his 
active service.

The Board further notes that that the medical evidence does 
not indicate that the veteran's current headache disability 
is caused, or aggravated, by the veteran's service-connected 
scar of the left tympanic membrane.  Consequently, the 
veteran is not entitled to service connection for his 
headache disability on a secondary basis.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In weighing the medical evidence of record concerning the 
claimed relationship between the veteran's current headache 
disability, his active service, and his service-connected 
left eardrum disability, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The Board finds that since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim of entitlement to service connection for 
muscle contraction headaches, claimed as due to events 
incurred in service or as secondary to a service-connected 
left eardrum disability, is not warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability for which service connection is sought, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained above, 
the Board has determined that service connection for the 
veteran's headache disability is not warranted.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him of the evidence pertinent 
to these elements.

In this case the RO denied the veteran's claim in January 
1998, before the current section 5103(a) notice requirements 
became effective.  The unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The record reflects that the veteran was provided the 
required notice in letters dated in July, August, and 
December 2003.  The letters specifically informed him of the 
type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board finds that any timing error was not prejudicial to 
the veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the veteran participated effectively in 
the processing of his claim by way of submitting relevant 
medical evidence, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in May 
2005, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, VA medical 
records, and private medical records, and has provided the 
veteran with VA medical examinations.  Attempts to get some 
private medical records were unsuccessful and the veteran was 
informed of such by the May 2005 supplemental statement of 
the case.  The veteran has submitted private medical records 
and he has provided testimony before the undersigned Veterans 
Law Judge.  The Board has also obtained a medical opinion.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent obtainable 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim were insignificant 
and non-prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Service connection for muscle contraction headaches is 
denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


